UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 01-8044



SHANE L. ELLISON,

                                               Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director         of   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-751-AM)


Submitted:    September 25, 2002             Decided:   October 8, 2002


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shane L. Ellison, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Shane L. Ellison seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Ellison has

not made a substantial showing of the denial of a constitutional

right. See Ellison v. Angelone, No. CA-01-751-AM (E.D. Va. Nov. 8,

2001).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See U.S.C. § 2253(c) (2000).      We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2